Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
Claims 1-6 and 15-20are allowable.

Reason for Allowance
The cited arts of record do not explicitly disclose, teach, or suggest the following limitations content management (in combination with all other features in the claim),       
correlating a first data object from the identity data repository with a second data object, each of the first data object and the second data object comprising a plurality of data fields obtained from the account or transaction data, wherein each data field of the plurality of data fields identifies an entity and wherein correlating the first data object with the second data object is based on the first data object and the second data object including a common data field, updating the identity data repository to form an updated data repository that includes an entity identifier that links the first data object to the second data object and that indicates that the first data object and the second data object refer to a common entity, creating an entity-resolution data structure that comprises the first data object with the entity identifier and the second data object with the entity identifier from the updated data repository, generating a new variant data object based on a modified version of the account or transaction data that is determined to match the common data field,  updating the entity-resolution data structure to form an updated entity-resolution data structure by adding the new variant data object to the entity-resolution data structure, and generating an encrypted entity-resolution data structure by encrypting the updated entity-resolution data structure; and a client external-facing device configured for: transmitting, to a client computing system, the encrypted entity resolution data structure for the client computing system to identify matching data stored in the encrypted entity-resolution data structure based on existing data objects within client data accessible to the client computing system.

Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  


Claims 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Belanger et al (hereinafter Belanger) US Patent No 11157954 in view of Perkins et al (hereinafter Perkins) US Publication 20180218173. 

As per claim 7, Belanger teaches:An entity resolution server comprising: a non-transitory computer-readable memory comprising: 
a data structure; 
(Fig. 21, 34 and Abstract and column 6, lines 49-67 and column 21, lines 47-53 and column 57, lines 34-49 and column 60: table 1, wherein master collection is the repository)
and a database engine to configure the data structure into an entity-resolution data structure by correlating data objects that refer to a common entity, each of the data objects comprising a plurality of data fields, wherein each data field of the plurality of data fields identifies an entity, the entity-resolution data structure comprising: a first data object; 
(Fig, 19-20, 30 and 38A and column 6, lines 49-57 and column 20, lines 18-25 and column 21, lines 33-46 and column 35, lines 33-50 and column 42, lines 1-19 and column 48, lines 34-67 and column 49, lines 1-5 and 26-37, column 53, 10-28 and column 66, lines 14-34)
a second data object that includes a common data field from the first data object, wherein the first data object and the second data object refer to the common entity; 
(Fig, 19-20, 30 and 38A and column 6, lines 49-57 and column 20, lines 18-25 and column 20, lines 18-25 and column 21, lines 33-46 and column 35, lines 33-50 and column 42, lines 1-19 and column 48, lines 34-67 and column 49, lines 1-5 and 26-37, column 53, 10-28 and column 66, lines 14-34)
Belanger does not explicitly teach and a and a variant data object comprising a modified version a data field of the plurality of data fields that matches the common entity, however in analogous art of content management, Perkins teaches:
and a variant data object comprising a modified version a data field of the plurality of data fields that matches the common entity.(Paragraphs [0003], [0013], [0016],  [0023] and [0040], process of updating share data and mapping entity identifier to same  entity)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Belanger and Perkins by incorporating the teaching of Perkins into the method of Belanger. One having ordinary skill in the art would have found it motivated to use the content management of Perkins into the system of Belanger for the purpose of improving entity identification.

As per claim 8, Belanger and Perkins teach:The entity resolution server of claim 7, wherein the database engine is further configured to perform operations comprising: 
   	updating an identity data repository containing  account or transaction data from which the plurality of data fields of the data object are obtained  to form an updated identity data repository that includes an entity identifier that links the first data object to the second data object and that indicates that the first data object and the second data object refer to a common entity, wherein the entity-resolution data structure is created from the updated identity data repository.
(Fig, 19-20, 30 and 38A and column 6, lines 49-57 and column 20, lines 18-25 and column 21, lines 33-46 and column 35, lines 33-50 and column 42, lines 1-19 and column 48, lines 34-67 and column 49, lines 1-5 and 26-37, column 53, 10-28 and column 66, lines 14-34)(Belanger)


Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Belanger and Perkins in view of Cochran el al (hereinafter Cochran) US Publication No 20180276344

As per claim 14, Belanger and Perkins do not explicitly teach wherein the modified version of account or transaction data is absent from the identity data repository however in analogous art of entity discovery, Cochran teaches: 	modified version of the data field is absent from the identity data repository.
(Fig, 3A and paragraphs [0008], [0012], [0015], [0018], [0033] and [0052])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Belanger and Perkins and Cochran by incorporating the teaching of Cochran into the method of Belanger and Perkins. One having ordinary skill in the art would have found it motivated to use the content management of Cochran into the system of Belanger and Perkins for the purpose of synchronizing entity data change with entity database. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/            Primary Examiner, Art Unit 2165                                                                                                                                                                                                        11/4/2022